DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 16/742,930 filed on January 15, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 02/17/2022 responding to the Office action mailed on 12/20/2021, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-15, 17-20, and newly added claim 21.

Election/Restrictions
Claims 1 and 9 are allowable.  The restriction requirement between species, as set forth in the Office action mailed on 06/25/2021, has been reconsidered in view of the allowability of claims to the elected species pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 06/25/2021 is hereby withdrawn.  Claims 3 and 11, directed to a non-elected species are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Allowable Subject Matter           
Claims 1-15 and 17-21 are allowed. 
The following is an examiner’s statement of reasons for allowance: with respect to independent claims 1, 9 and 15, the prior art of record Zheng (US 2017/0179189), Kim (US 2021/01200198), and Maruyama (US 2021/0225907) disclose most aspects of the claimed invention.  However, regarding claim 1, they do not disclose “forming a material layer over an image capture chip having an optical sensing area, the image capture chip comprising a plurality of sensing pixels arranged in an array within the optical sensing area, an optical axis of the single lens portion being substantially aligned with a center of the optical sensing area, wherein the single lens portion entirely covers the optical sensing area”.
Regarding claim 9, they do not disclose that “forming a material layer over an image capture chip having an optical sensing area, the image capture chip comprising a plurality of sensing pixels arranged in an array within the optical sensing area, an optical axis of the single lens portion being substantially aligned with a center of the optical sensing area, and the single lens portion entirely covers the optical sensing area”.
Regarding claim 15, they do not disclose that “sidewalls of the image capture chip are substantially aligned with sidewalls of the lens layer”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 
/Nelson Garces/Primary Examiner, Art Unit 2814